Citation Nr: 0906462	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  06-17 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a colon disability 
(claimed as adenocarcinoma of the colon, status-post sigmoid 
colon resection), including due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from October 1960 to December 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Houston, 
Texas.

In November 2007, the Veteran testified at a personal hearing 
before the Board; a transcript of that hearing has been 
associated with the claims file.

In January 2008 this case was remanded for the purpose of 
affording the Veteran a VA examination.


FINDING OF FACT

Colon cancer was initially demonstrated years after service, 
and there is no competent medical evidence of record relating 
any colon disability, including colon  cancer, to the 
Veteran's service in the military, including exposure to 
Agent Orange.


CONCLUSION OF LAW

Colon cancer was not incurred in or aggravated by the 
Veteran's active service, and may not be presumed to have 
been so incurred or aggravated, to include as due to Agent 
Orange exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

By correspondence dated in December 2004 and September 2007 
the Veteran was informed of the evidence and information 
necessary to substantiate his claim, the information required 
of him to enable VA to obtain evidence in support of the 
claim, the assistance that VA would provide to obtain 
evidence and information in support of the claim, and the 
evidence that should be submitted if there was no desire for 
VA to obtain such evidence.  VCAA notice was provided prior 
to the initial AOJ adjudication.  Pelegrini.

In March 2006 the Veteran received notice regarding the 
assignment of a disability rating and/or effective date in 
the event of an award of VA benefits.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The Veteran's service treatment and personnel records are 
associated with the claims file, as are VA medical records.  
In May 2008 the Veteran underwent an examination that 
addressed the medical matters presented by this appeal.  38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  In his January 2009 Informal Hearing Presentation 
(IHP), the Veteran's authorized representative essentially 
requested that VA schedule another VA examination on the 
basis that the May 2008 VA examination was conducted by a 
physician's assistant, and not a specialist as requested in 
the January 2008 Board remand.  As noted, however, by Cox v. 
Nicholson, 20 Vet. App. 563, 569 (2007) and as provided by 38 
C.F.R. § 3.159(a)(1), "competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions."  Nothing suggests that 
the May 2008 VA examiner was not competent to perform the 
required examination, and there is no reason for deeming the 
examination to be inadequate.  The May 2008 opinion was based 
on a review of the claims file (with references to the 
Veteran's medical history) and a contemporaneous examination 
of the Veteran.

In a related argument, the veteran's representative argues 
that VA, in having the May 2008 examination performed by a 
physician's assistant, as opposed to a specialist, has failed 
to comply with the Board's January 2008 remand order.  The 
Board finds that this is not a Stegall v. West, 11 Vet. App. 
268, 271 (1998) violation (i.e., a failure to comply with 
mandates of a remand, requiring return for compliance).  The 
May 2008 examination, as noted, was conducted by a health 
care professional who was qualified to conduct and to provide 
the opinion sought.  Accordingly, the Board finds that there 
was substantial compliance with the January 2008 Board 
remand's directive.  The Board observes that substantial 
compliance, and not strict compliance, with the terms of a 
remand is required.  D'Aries v. Peake, 22 Vet. App. 97 
(2008).

The Veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met.  Accordingly, the Board will 
address the merits of the claim.

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Malignant tumors will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent (i.e., Agent Orange).  38 
C.F.R. § 3.307(a)(6).  Furthermore, the diseases listed at 38 
C.F.R. § 3.309(e) shall, in turn, be presumptively service 
connected if this requirement is met, even though there is no 
record of such disease during service.

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a).

The Veteran asserts (November 2007 Board hearing transcript, 
pages 15-16) that he has colon cancer as a result of exposure 
to Agent Orange during his service in Vietnam.  The Veteran, 
through his representative, has also contended that his colon 
cancer may be related to exposure to petroleum products while 
serving as a Petroleum Storage specialist during service.

The veteran's service treatment records are negative for any 
recorded evidence of colon cancer or colon disability.  A 
January 1965 service treatment record noted that the Veteran 
complained of soreness in the stomach area and slight 
tenderness of the abdomen; no diagnosis was rendered.  The 
Veteran's December 1970 service separation examination report 
noted no gastrointestinal disability, and the Veteran denied 
stomach and intestinal trouble on the corresponding Report of 
Medical History.

Medical records associated with the claims file reveal that 
the Veteran was diagnosed with adenocarcinoma of the colon in 
August 1993.

While the Veteran seeks service connection for his colon 
cancer based on a theory of entitlement that the disease is 
due to his exposure to Agent Orange in Vietnam, the Board 
observes that colon cancer is not enumerated among the 
diseases the Secretary has determined are related to 
herbicide (Agent Orange) exposure.  Consequently, the 
presumptive provisions of 38 C.F.R. § 3.307(a)(6) and 38 
C.F.R. § 3.309(e) do not apply.

The Veteran may still establish service connection for colon 
cancer by competent and probative evidence showing that such 
disease is somehow related to service (including to Agent 
Orange exposure therein).  Combee v. Brown, 34 F.3rd 1039, 
1045 (Fed. Cir. 1994).  He has not, however, submitted any 
such evidence, and no health professional has suggested there 
is a link between colon cancer and the Veteran's service, 
including exposure to Agent Orange or exposure to petroleum 
vapors.  In fact, a May 2008 VA examiner specifically noted 
that the Veteran's colon cancer was not related to service, 
including exposure to Agent Orange.

Since the medical evidence of record fails to indicate that 
the Veteran had colon cancer during service or within a year 
of discharge from service, or that colon cancer has been 
etiologically related to service by competent clinical 
evidence of record, service connection for adenocarcinoma of 
the colon is not warranted.

To the extent that the Veteran may be claiming that his 
adenocarcinoma of the colon is the result of combat, the 
Board notes that the provisions of 38 U.S.C.A. § 1154(b) do 
not obviate the requirement that a veteran must submit 
medical evidence of a causal relationship between his 
disability on appeal and service.  Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996).  That is, even assuming combat status, 
the Veteran must provide satisfactory evidence of a 
relationship between his service and the disorder on appeal.  
He has not done so in this case.

The Board does not doubt the sincerity of the Veteran's 
opinion regarding this issue, and his statements and November 
2007 Board hearing testimony have been reviewed.  A 
layperson, however, is generally not deemed competent to 
opine on a matter that requires medical knowledge, such as 
the question of whether a chronic disability is currently 
present or a determination of etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but, in this case, there is not such an approximate 
balance of the positive evidence and the negative evidence to 
permit a favorable determination.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a colon disability (claimed as 
adenocarcinoma of the colon, status-post sigmoid colon 
resection), including due to exposure to Agent Orange, is 
denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


